DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 recites the limitation "the interior" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the interior" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 4, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Planeta U.S. Patent No. 6,164,811.
Claim 1, Planeta teaches a connecting device 32 for connecting a screw machine Fig. 2 to a gear mechanism 12, comprising a housing (26), which at least in regions delimits an interior (of 26) for arrangement of at least one shaft connection (33,34) between at least one gearbox shaft (22) and at least one screw shaft (24), which comprises at least one gear-side housing opening (at 32) for insertion of the at least one gear shaft (22) and at least one machine-side housing opening (at 24) for insertion of the at least one screw shaft (24) into the interior (Fig. 3), and at least one cleaning element (via 32) for cleaning contaminants from the interior (C2 L40-55).
Claim 2, Planeta teaches the at least one cleaning element is arranged in the interior (C2 L40-55).
Claim 4, Planeta teaches a discharge opening Fig. 2 for discharging contaminants from the interior (of 26) is formed in the housing (26) Abstract.
Claim 15, Planeta teaches a system for preparing bulk product, comprising a gear mechanism (12) with at least one gear shaft (22), a screw machine (Fig. 2) with at least one screw shaft (24), and a connecting device (32) according to the invention, wherein the at least one gear shaft (22) is connected to the at least one screw shaft (24) in the interior (of 26) by means of a respective shaft connection (33,34).
Claim 16, Planeta teaches a method for cleaning a connecting device 32 for connecting a screw machine to a gear mechanism 12 Fig. 2, with the steps: provision of a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Planeta U.S. Patent No. 6,164,811 in view of Svensson U.S. Patent No. 3,752,398.
Claim 3, Planeta does not teach as Svensson teaches the at least one cleaning element comprises a spray nozzle for spraying a cleaning fluid into the interior (C2 L1-10). It would be obvious to one of ordinary skill to use the cleaning system of Svensson into the invention of Planeta to automate the system.
Claim 6, Planeta does not teach as Svensson teaches at least one pressure setting opening (5) is formed in the housing (6) for setting a pressure (p) in the interior (6) C47 
Claim 7, Planeta does not teach as Svensson teaches the at least one pressure setting opening (5) is connected to a pressure setting device (11) C47 L10-30. It would be obvious to one of ordinary skill to use the cleaning system of Svensson into the invention of Planeta to automate the system.
Claim 14, Planeta does not teach as Svensson teaches a control device (Fig. 7) for controlling the cleaning of the interior (6). It would be obvious to one of ordinary skill to use the cleaning system of Svensson into the invention of Planeta to automate the system.
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Planeta U.S. Patent No. 6,164,811 in view of Bentivoglio U.S. Patent No. 6,153,093.
Claim 5, Planeta does not teach as Bentivoglio teaches the discharge opening (65) is formed in a housing floor (20) Fig. 1. It would be obvious to one ordinary skill to use the configuration of Bentivoglio into the invention of Planeta for additional cleaning functions.
Claim 8, Planeta does not teach as Bentivoglio teaches a filter element (29) for filtering out contaminants. It would be obvious to one ordinary skill to use the filter of Bentivoglio into the invention of Planeta for additional cleaning functions.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Planeta U.S. Patent No. 6,164,811 in view of Holdsworth U.S. Patent Application Publication No. 2010/0220549.

Claim 12, Planeta does not teach as Holdsworth teaches an automatic locking device is arranged on the housing (4) for releasing the housing flap (24) P0074. It would be obvious to one ordinary skill to use the flap of Holdsworth into the invention of Planeta for additional control.
Allowable Subject Matter
Claims 9-10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS